--------------------------------------------------------------------------------

Back to Form 8-K [form8k.htm]
 
Exhibit 10.4
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the "Agreement") is made effective as of January 25,
2008 (the "Effective Date") by and among WELLCARE HEALTH PLANS, INC., a Delaware
corporation ("WellCare"), COMPREHENSIVE HEALTH MANAGEMENT, INC., a Florida
corporation (the "Corporation"), and HEATH SCHIESSER, an individual
("Executive"), with respect to the following facts and circumstances:
 
RECITALS
 
WHEREAS, the Corporation desires to employ Executive as its President and Chief
Executive Officer and the President and Chief Executive Officer of WellCare, and
Executive desires to accept such employment;
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:
 
 
ARTICLE 1
EMPLOYMENT, TERM AND DUTIES
 
 
1.1 Employment.  The Corporation hereby employs Executive as President and Chief
Executive Officer of the Corporation, upon the terms and conditions set forth in
this Agreement.  During the Term, Executive also shall be employed as President
and Chief Executive Officer of WellCare.  Notwithstanding the foregoing,
Executive agrees that, if requested by the Company in the event the Corporation
hires a Chief Operating Officer, Executive will relinquish the title of
President for as long as the Corporation employs a Chief Operating Officer, and
the relinquishment of such title shall not constitute Good Reason for purposes
of this Agreement.  Executive shall report directly to the Board of Directors of
WellCare (the "Board").  Executive shall be appointed to the Board as of the
Effective Date and be nominated to continue to serve as a member of the Board at
each election of directors during the Term and, if a Board member, shall be on
the Executive Committee thereof, if any.
 
1.2 Term.  The Corporation will employ Executive, and Executive will serve as
President (as applicable) and Chief Executive Officer of the Corporation, for a
term (the "Term") of four (4) years, commencing on the Effective Date, unless
earlier terminated under Article 4; provided, that the Term shall automatically
renew for additional one-year periods unless either the Corporation or Executive
gives notice of non-renewal at least ninety (90) days prior to expiration of the
Term (as it may have been extended by any renewal period).
 
1.3 Duties.  Executive shall perform all the duties and obligations reasonably
associated with the positions of President (as applicable) and Chief Executive
Officer and consistent with the Bylaws of WellCare and the Corporation as in
effect from time to time, subject to the supervision of the Board, and such
other executive duties consistent with the foregoing as are mutually agreed upon
from time to time by Executive and the Board;
 
 

--------------------------------------------------------------------------------


 
provided, however, that if the Corporation should have an Executive Chairman,
Executive will share responsibility, together with such Executive Chairman, for
(a) the strategic direction of the Corporation and (b) the Corporation's
compliance and regulatory programs (for which compliance and regulatory programs
the Executive Chairman will have primary responsibility).  Executive shall
perform the services contemplated herein faithfully and diligently.  Executive
shall devote substantially all his business time and efforts to the rendition of
such services; provided, that Executive may participate in social, civic,
charitable, religious, business, educational or professional associations and,
with the prior approval of the Board, serve on the boards of directors of
companies, so long as such participation does not materially interfere with the
duties and obligations of Executive hereunder.
 
1.4 Primary Work Location.  Executive will perform the services hereunder at the
Corporation's offices located in the metropolitan area of Tampa,
Florida.  Executive acknowledges and agrees that the nature of the Corporation's
business will require travel from time to time.
 
ARTICLE 2
COMPENSATION
 
 
2.1 Salary.  In consideration for Executive's services hereunder, the
Corporation shall pay Executive an annual salary at the rate of not less than
$400,000 per year during each of the years of the Term, payable in accordance
with the Corporation's regular payroll schedule from time to time (less any
deductions required for Social Security, state, federal and local withholding
taxes, and any other authorized or mandated similar withholdings).  The annual
salary shall be reviewed by the Compensation Committee of the Board, or if there
is none, the Board (the "Committee") no less frequently than annually and may be
increased (but not decreased) from its then-existing level at the discretion of
the Committee.
 
2.2 Bonus.  Executive shall be entitled to earn bonuses with respect to each
fiscal year (or partial fiscal year) during the Term, based upon Executive's
achievement of performance objectives set by the Committee after consultation
with Executive, with a targeted bonus of two hundred percent (200%) of
Executive's annual salary for such fiscal year (or partial fiscal year).  Any
such bonus earned by Executive shall be paid annually within thirty (30) days
after the delivery of audited financial statements by the Corporation's outside
auditing firm.  Executive may also receive special bonuses in additional to his
annual bonus eligibility at the discretion of the Committee.
 
2.3 Incentive Awards.
 
2.3.1 Initial Equity Compensation.  As an additional element of compensation to
Executive, in consideration of the services to be rendered hereunder, on the
Effective Date, WellCare shall grant to Executive 250,000 shares of WellCare's
common stock (the "Restricted Stock") and an option to purchase 500,000 shares
of WellCare's common stock for an exercise price per share equal to the fair
market value of one share of WellCare's common stock as of the close of business
on the Effective Date (the "Option").  The terms and conditions of the
Restricted Stock shall be governed by one or more stock
 
 

--------------------------------------------------------------------------------


 
award agreements reflecting such grant, and the terms of the Option shall be
governed by a stock option agreement reflecting such grant, each consistent with
the applicable stock incentive plan of WellCare and providing for, among other
things, the terms set forth in this Section 2.3.  The Option shall vest in equal
monthly installments on the 25th day of each calendar month for forty-eight (48)
months commencing on the Effective Date.  The Restricted Stock shall vest in
equal quarterly installments on the 25th day of every third calendar month for
forty-eight (48) months commencing on the Effective Date.  Both the Option and
the Restricted Stock awards shall be subject to accelerated vesting as provided
in Section 2.3.3.  With respect to the 100,000 shares of the Restricted Stock
that are scheduled to vest first, Executive shall make an election under Section
83(b) of the Internal Revenue Code of 1986, as amended (the "Code"), and the
Corporation shall pay, on a fully grossed-up basis, all federal, state, and
local income taxes incurred by Executive on compensation resulting from the
grant or vesting of such Restricted Stock.  Any payment of taxes under the
preceding sentence shall be made to or for the benefit of Executive when such
taxes are required to be paid or remitted to the taxing authority, but in any
event by December 31 of the calendar year following the calendar year in which
the taxes are remitted, or, if no taxes are remitted, by December 31 of the
calendar year following the calendar year in which there is a final and
nonappealable settlement or other resolution of an audit or litigation relating
to the taxes.  Upon the vesting of the remaining 150,000 shares of Restricted
Stock, Executive may make a payment to the Corporation, or authorize the
Corporation to withhold from funds otherwise due to Executive, an amount equal
to any applicable federal, state and local taxes required to be paid or withheld
by the Corporation as a result of such vesting, in which case the Corporation
shall remit such full amount to the relevant taxing authority.  If Executive
does not make such a payment, or authorize the withholding of other funds,
Executive shall surrender to the Corporation shares of such Restricted Stock
having a fair market value at the time of such vesting equal to the amount of
any applicable federal, state and local taxes required to be paid or withheld by
the Corporation as a result of such vesting, in which case the Corporation shall
remit such full amount to the relevant taxing authority.
 
2.3.2 Future Awards.  In addition to the Restricted Stock and the Option, at
appropriate times hereafter, the Committee shall review Executive's long-term
compensation and, after consultation with Executive, shall consider granting
additional stock options, restricted stock and/or other long term incentive
compensation to Executive.
 
2.3.3 Acceleration of Vesting.  The vesting of all long-term incentive
compensation awards to Executive, including, without limitation, the Option, the
Restricted Stock, and all other equity-based incentive compensation awards
(collectively, "Incentive Awards"), shall be subject to acceleration as set
forth in Section 4.3.2(c).  In addition, the vesting of all of Executive's
Incentive Awards shall be accelerated in full in connection with a Change of
Control (as defined in Section 2.4), such that all such Incentive Awards are
fully vested immediately prior to such Change of Control.
 
2.3.4 Exercisability of Options.  Except with respect to options granted prior
to the date hereof, all vested options (including the Option, to the extent it
vests) will terminate on the earlier of, and be exercisable until, (a) the
expiration of the ten (10) year term of such options, or (b) one (1) year after
the termination of Executive's employment with the Corporation, regardless of
the cause of such termination.  As provided in the stock option agreements
pertaining to such options, unvested options will terminate on the termination
of Executive's employment with the Corporation, except to the extent that such
options become vested as a result of such termination under the terms of the
governing stock option agreement or this Agreement.
 
 

--------------------------------------------------------------------------------


 
2.4 Definition of Change of Control.
 
2.4.1  For purposes of this Agreement, a "Change of Control" shall mean the
occurrence of any of the following events:
 
(a)  
The direct or indirect acquisition by an unrelated Person or Group of Beneficial
Ownership of stock that, together with stock already Beneficially Owned by such
Person or Group, constitutes more than 50% of the voting power of WellCare's
issued and outstanding voting stock or more than 50% of the fair market value of
WellCare's issued and outstanding stock;

 
(b)  
The direct or indirect sale or transfer by WellCare of substantially all of its
assets to one or more unrelated Persons or Groups in a single transaction or a
series of related transactions;

 
(c)  
The merger, consolidation or reorganization of WellCare with or into another
corporation or other entity in which the Beneficial Owners of more than 50% of
the voting power of WellCare's issued and outstanding voting securities
immediately before such merger or consolidation do not own, directly or
indirectly, more than 50% of the voting power of the issued and outstanding
voting securities of the surviving corporation or other entity immediately after
such merger, consolidation or reorganization; or

 
(d)  
During any consecutive 12-month period, individuals who at the beginning of such
period constituted the Board (together with any new directors whose election to
the Board or whose nomination for election by the stockholders of WellCare was
approved by a vote of a majority of the directors on the Board then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the members of the Board then in office.

 
2.4.2 Notwithstanding Section 2.4.1, none of the events set forth in Section
2.4.1 shall constitute a Change of Control if such event is not a "Change in
Control Event" under Treasury Regulations Section 1.409A-3(i)(5) or successor
guidance of the Internal Revenue Service.
 
 
 
 

--------------------------------------------------------------------------------


 
2.4.3 For purposes of determining whether a Change of Control has occurred, a
Person or Group shall not be deemed to be "unrelated" if: (a) such Person or
Group directly or indirectly has Beneficial Ownership of more than 50% of the
issued and outstanding voting power of WellCare's voting securities immediately
before the transaction in question, (b) WellCare has Beneficial Ownership of
more than 50% of the voting power of the issued and outstanding voting
securities of such Person or Group, or (c) more than 50% of the voting power of
the issued and outstanding voting securities of such Person or Group are owned,
directly or indirectly, by Beneficial Owners of more than 50% of the issued and
outstanding voting power of WellCare voting securities immediately before the
transaction in question.
 
2.4.4 The terms "Person," "Group," "Beneficial Owner," and "Beneficial
Ownership" shall have the meanings used in the Securities Exchange Act of 1934,
as amended.   Notwithstanding the foregoing, (a) Persons will not be considered
to be acting as a "Group" solely because they purchase or own stock of WellCare
at the same time, or as a result of the same public offering, (b) Persons will
be considered to be acting as a "Group" if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction, with WellCare, and (c) if a Person, including an
entity, owns stock both in WellCare and in a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
with WellCare, such Person shall be considered to be acting as a Group with
other shareholders only with respect to the ownership in such corporation prior
to the transaction.
 
ARTICLE 3 
EXECUTIVE BENEFITS
 
 
3.1 Vacation.  Executive shall be entitled to not less than four weeks of
vacation each calendar year, without reduction in compensation, and otherwise in
accordance with the general policies of the Corporation applicable generally to
other senior executives of the Corporation.
 
3.2 Employee Benefits.  Executive shall receive all group insurance and pension
plan benefits and any other benefits on the most favorable basis available to
any senior executive of the Corporation under the Corporation personnel policies
in effect from time to time.  Executive shall receive all other such fringe
benefits as the Corporation may offer to other senior executives of the
Corporation generally under the Corporation personnel policies in effect from
time to time, such as health and disability insurance coverage and paid sick
leave.
 
3.3 Indemnification; Insurance.  Concurrently with the execution of this
Agreement, WellCare, the Corporation and Executive are entering into an
Indemnification Agreement providing, among other things, for indemnification of
Executive to the fullest extent permitted by applicable law.  In addition, the
Corporation shall cause Executive to be covered by policies of directors and
officers liability insurance covering directors and officers of the Corporation,
copies of which have been or will be provided to Executive, in accordance with
their terms, to the maximum extent of the coverage available for any director or
officer of the Corporation.  The Corporation acknowledges that it currently
maintains $100,000,000 of unencumbered limits of A-Side DIC insurance covering
only (a) existing independent directors and (b) directors and officers
(including Executive) whose service in such capacity is commencing on or after
the Effective Date, and agrees that, in
 

--------------------------------------------------------------------------------


 
addition to such A-Side DIC insurance, as soon as reasonably practical, it will
obtain new or renewed directors and officers liability insurance program, with
fresh limits, that is at least as broad in coverage terms and amount as the
Corporation's existing directors and officers liability insurance program (such
existing A-Side DIC insurance and such new or renewed program, collectively, the
"Current Coverage").  The Corporation shall use commercially reasonable efforts
to cause policies of directors and officers liability insurance, at least as
broad in coverage terms and amount as the Current Coverage, with fresh limits
every year, to be maintained throughout the term of Executive's employment with
the Corporation and for at least six years thereafter.  In the event of any
merger or other acquisition of the Corporation, the Corporation shall no later
than immediately prior to consummation of such transaction purchase at least six
years of "tail" or extended coverage to cover acts or omissions of Executive
during the term of his employment (unless such transaction does not result in a
diminution in coverage available to Executive or in fact provides greater
coverage to Executive).
 
3.4 Reimbursement for Expenses.  Executive shall be reimbursed by the
Corporation for all documented reasonable expenses incurred by Executive in the
performance of his duties or otherwise in furtherance of the business of the
Corporation in accordance with the policies of the Corporation in effect from
time to time.
 
ARTICLE 4
TERMINATION
 
4.1 Grounds for Termination.
 
4.1.1 Death or Disability.  Executive's employment shall terminate immediately
in the event of Executive's death or Disability.  "Disability" means Executive
is unable to engage in any substantial gainful business activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or that has rendered Executive unable to effectively carry
out his duties and obligations under this Agreement or unable to effectively and
actively participate in the management of WellCare and the Corporation for a
period of 90 consecutive days or for shorter periods aggregating to 120 days
(whether or not consecutive) during any consecutive 12 months of the Term.  If
there should be a dispute between the Corporation and Executive as to
Executive's Disability for purposes of this Agreement, the question shall be
settled by the opinion of an impartial reputable physician or psychiatrist
agreed upon by the parties or their representatives, or if the parties cannot
agree within ten (10) days after a request for designation of such party, then a
physician or psychiatrist designated by the Florida Medical Association.  The
certification of such physician or psychiatrist as to the questioned dispute
shall be final and binding upon the parties hereto.
 
4.1.2 Cause.  The Corporation shall have the right to terminate Executive's
employment by giving written notice of such termination to Executive upon the
occurrence of any one or more of the following events ("Cause"):
 
(a)  
any willful act or willful omission, other than as a result of Executive's
Disability, that represents a breach of any of the terms of this Agreement to
the material detriment of WellCare or the Corporation;

 
 

--------------------------------------------------------------------------------


 
(b)  
bad faith by Executive in the performance of his duties, consisting of willful
acts or willful omissions, other than as a result of Executive's Disability, to
the material detriment of WellCare or the Corporation; or

 
(c)  
Executive's conviction of, or pleading guilty or nolo contendere to, a crime
that constitutes a felony involving fraud, conversion, misappropriation, or
embezzlement under the laws of the United States or any political subdivision
thereof, which conviction has become final and non-appealable.

 
provided, however, that if a Change of Control shall occur during the Term, then
the foregoing clause (a) shall thereafter cease to constitute part of the
definition of "Cause" hereunder.
 
4.1.3 Good Reason.  Executive may terminate his employment under this Agreement
by giving written notice to the Corporation upon the occurrence of any one or
more of the following events ("Good Reason"):
 
(a)  
a material diminution during the Term in Executive's authority, duties or
responsibilities, or any change in Executive's title except as permitted
pursuant to Section 1.1;

 
(b)  
Executive no longer serving on the Board, other than pursuant to his removal
from the Board for cause pursuant to a vote of the equityholders of WellCare or
due to Executive's resignation from the Board;

 
(c)  
a diminution during the Term in Executive's base salary or bonus opportunity;

 
(d)  
a material breach by WellCare or the Corporation of any term of this Agreement;
or

 
(e)  
a change in Executive's office location to a point more than fifty (50) miles
from Executive's offices in Tampa, Florida.

 
4.1.4 Opportunity to Cure.  Notwithstanding Sections 4.1.2 and 4.1.3, it shall
be a condition precedent to a party's right to terminate Executive's employment
for Cause or Good Reason, as applicable, that (a) such party shall have first
given the other party written notice stating with reasonable specificity the
breach on which such termination is premised within 90 days after the party
providing such notice becomes aware of such breach, and (b) if such breach is
susceptible of cure or remedy, such breach has not been cured or remedied within
forty-five (45) days after receipt of such notice.
 
 

--------------------------------------------------------------------------------


 
4.1.5 Any Other Reason.  Notwithstanding anything to the contrary herein, the
Corporation shall have the right to terminate Executive's employment under this
Agreement at any time without Cause by giving written notice of such termination
to Executive, and Executive shall have the right to terminate Executive's
employment under this Agreement at any time without Good Reason by giving
written notice of such termination to the Corporation.
 
4.2 Termination Date.  Except as provided in Section 4.1.1 with respect to
Executive's death or Disability, and subject to Section 4.1.4, any termination
under Section 4.1 shall be effective upon receipt of notice by Executive or the
Corporation, as the case may be, of  such termination or upon such other later
date as may be provided herein or specified by the Corporation or Executive in
the notice (the "Termination Date").
 
4.3 Effect of Termination.
 
4.3.1 Termination with Cause or without Good Reason.  In the event that
Executive's employment is terminated by the Corporation with Cause or by
Executive without Good Reason, the Corporation shall pay all Accrued Obligations
to Executive in a lump sum in cash within ten (10) days after the Termination
Date. "Accrued Obligations" means the sum of (a) Executive's base salary
hereunder through the Termination Date to the extent not theretofore paid, (b)
the amount of any incentive compensation, deferred compensation and other cash
compensation accrued by Executive as of the Termination Date to the extent not
theretofore paid, and (c) any vacation pay, expense reimbursements and other
cash entitlements accrued by Executive as of the Termination Date to the extent
not theretofore paid.
 
4.3.2 Termination without Cause or with Good Reason.  In the event that
Executive's employment is terminated by the Corporation without Cause or by
Executive for Good Reason:
 
(a)  
The Corporation shall pay all Accrued Obligations to Executive in a lump sum in
cash within ten (10) days the Termination Date;

 
(b)  
The Corporation shall pay to Executive, in a lump sum in cash no later than the
Severance Payment Deadline (as defined in Section 4.3.4), an amount equal to two
(2) times (or, if the Termination Date occurs on or after the first anniversary
of the Effective Date, one (1) times) the sum of (a) Executive's annual salary
as in effect on the Termination Date and (b) the greater of (i) Executive's
target bonus for the fiscal year during which the Termination Date occurs or
(ii) the highest performance bonus earned by Executive with respect to any
preceding fiscal year;

 
(c)  
The vesting of all of Executive's Incentive Awards shall be accelerated such
that the Incentive Awards are vested as of the Termination Date to the same
extent that the Incentive Awards would have been vested had Executive's
employment continued for twenty-four (24) months (or, if the Termination Date
occurs on or after the first anniversary of the Effective Date, twelve (12)
months) after the Termination Date; and

 
 

--------------------------------------------------------------------------------


 
(d)  
For a period of twenty-four (24) months (or, if the Termination Date occurs on
or after the first anniversary of the Effective Date, twelve (12) months) after
the Termination Date, the Corporation shall continue to provide medical, dental
and vision care and life insurance benefits to Executive and/or Executive's
family at least equal to those which would have been provided to them in
accordance with Section 3.2; provided, further, that Executive agrees to elect
COBRA coverage to the extent available under the Corporation's health insurance
plans (and the Corporation shall reimburse the cost of any premiums for such
coverage on an after-tax basis).  Any payment or reimbursement under this
Section 4.3.2(d) that is taxable to Executive or any of his family members shall
be made (subject to the provisions of such health care plans that may require
earlier payment) by December 31 of the calendar year following the calendar year
in which Executive or such family member incurred the expense.

 
4.3.3 Termination Due to Death or Disability.  In the event that Executive's
employment is terminated due to Executive's death or Disability:
 
(a)  
The Corporation shall pay all Accrued Obligations to Executive in a lump sum in
cash within ten (10) days after the Termination Date;

 
(b)  
The Corporation shall pay to Executive, in a lump sum in cash within ten (10)
days after the Termination Date, an amount equal the sum of (a) Executive's
annual salary as in effect on the Termination Date and (b) the greater of (i)
Executive's target bonus for the fiscal year during which the Termination Date
occurs or (ii) the highest performance bonus earned by Executive with respect to
any preceding fiscal year;

 
(c)  
The vesting of all of Executive's Incentive Awards shall be fully accelerated
such that all Incentive Awards are vested in full as of the Termination Date;
and

 
(d)  
For a period of twelve (12) months after the Termination Date, the Corporation
shall continue to provide benefits to Executive and/or Executive's family at
least equal to those which would have been provided to them in accordance with
Section 3.2; provided, however, that any benefits (such as participation in a
401(k) plan) which may not be provided pursuant to applicable law or regulations
shall not be provided during such period; provided, further, that Executive
agrees to elect COBRA coverage to the extent available under the Corporation's
health insurance plans (and the Corporation shall reimburse the cost of any
premiums for such coverage on an after-tax basis).  Any payment or reimbursement
under this Section 4.3.3(c) that is taxable to Executive or any of his family
members shall be made (subject to the provisions of such health care plans that
may require earlier payment) by December 31 of the calendar year following the
calendar year in which Executive or such family member incurred the expense.

 
4.3.4 Waiver and Release Agreement.  In consideration of the severance payments
and other benefits described in clauses (b) and (d) of Section 4.3.2, to which
severance payments and benefits Executive would not otherwise be entitled, and
as a precondition to Executive becoming entitled to such severance payments and
other benefits under this Agreement, Executive agrees to execute and deliver to
the Company within 30 days after the applicable Termination Date a Waiver and
Release Agreement in the form attached hereto as Exhibit A without alteration or
addition other than to include the date (the "Release").  If Executive fails to
execute and deliver the Release Agreement within 30 days after the applicable
Termination Date, or if Executive revokes such Release as provided therein, the
Corporation shall have no obligation to provide any of the severance payments
and other benefits described in clauses (b) and (d) of Section 4.3.2.  The
timing of severance payments under clause (b) of Section 4.3.2 upon Executive's
execution and delivery of the Release shall be further governed by the following
provisions (the last date on which such payments may be made, the "Severance
Payment Deadline"):
 
(a)  
In any case in which the Release (and the expiration of any revocation rights
provided therein) could only become effective in a particular tax year of
Executive, payments conditioned on execution of the release shall be made within
10 days after the Release becomes effective and such revocation rights have
lapsed.

 
(b)  
In any case in which the Release (and the expiration of any revocation rights
provided therein) could become effective in one of two taxable years of
Executive depending on when Executive executes and delivers the Release,
payments conditioned on execution of the Release shall be made within 10 days
after the Release becomes effective and such revocation rights have lapsed, but
not earlier than the first business day of the later of such tax years.

 
4.4 Required Delay For Certain Deferred Compensation and Section 409A.  In the
event that any compensation with respect to Executive's termination is "deferred
compensation" within the meaning of Section 409A of the Code and the regulations
promulgated thereunder ("Section 409A"), the stock of WellCare, the Corporation
or any
 
 

--------------------------------------------------------------------------------


 
affiliate is publicly traded on an established securities market or otherwise,
and Executive is determined to be a "specified employee," as defined in Section
409A(a)(2)(B)(i) of the Code, payment of such compensation shall be delayed as
required by Section 409A.  Such delay shall last six (6) months from the date of
Executive's termination, except in the event of Executive's death.  Within
thirty (30) days following the end of such six-month period, or, if earlier,
Executive's death, the Corporation will make a catch-up payment to Executive
equal to the total amount of such payments that would have been made during the
six-month period but for this Section 4.4.  Such catch-up payment shall bear
simple interest at the prime rate of interest as published by the Wall Street
Journals' bank survey as of the first day of the six month period, which such
interest shall be paid with the catch-up payment.  Wherever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A.
 
4.5 Additional Payments.
 
4.5.1 Gross Up for Excise Tax.  Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Corporation or WellCare to or for the benefit of Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 4.5) (a "Payment") would be subject to the
excise tax imposed by Section 4999 of the Code, or if any interest or penalties
are incurred by Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, being hereinafter collectively
referred to as the "Excise Tax"), then Executive shall be entitled to receive an
additional payment (a "Gross-Up Payment") in an amount such that, after payment
by Executive of all taxes (including interest or penalties imposed with respect
to such taxes, but not including interest and penalties imposed by reason of
Executive's failure to file timely tax returns or to pay taxes shown due on such
returns and any interest, additions, increases or penalties unrelated to the
Excise Tax or the Gross-Up Payment), including, without limitation, the  Excise
Tax imposed upon the Gross-Up Payment, Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the
Payment.  Notwithstanding the foregoing provisions of this Section 4.5.1, in the
event the amount of Pyaments subject to the Excise Tax exceeds the product (the
"Parachute Payment Limit") of 2.99 and Executive's applicable "base amount" (as
such term is defined for purposes of Section 4999 of the Code) by less than ten
percent (10%) of Executive's base salary, Executive shall be treated as having
waived such rights with respect to Payments designated by Executive to the
extent required such that the aggregate amount of Payments subject to the Excise
Tax is less than the Parachute Payment Limit.
 
4.5.2 Gross-Up Determinations.  Subject to the provisions of Section 4.5.3,
below, all determinations required to be made under this Section 4.5, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by a nationally recognized accounting firm selected by Executive
and reasonably acceptable to the Corporation (the "Accounting Firm"), which
shall provide detailed supporting calculations both to the Corporation and
Executive within fifteen (15) business days of the receipt of notice from
Executive that there has been a Payment, or such earlier time as is requested by
the Corporation.  All fees and expenses of the Accounting Firm shall be borne
solely by the
 
 

--------------------------------------------------------------------------------


 
 Corporation.  Any Gross-Up Payment, as determined pursuant to this Section 4.5,
shall be paid by the Corporation to Executive within five (5) days of the
receipt of the Accounting Firm's determination.  If the Accounting Firm
determines that no Excise Tax is payable by Executive, it shall furnish
Executive with a written opinion that failure to report the Excise Tax on
Executive's applicable federal income tax return would not result in the
imposition of a negligence or similar penalty.  Any good faith determination by
the Accounting Firm shall be binding upon the Corporation and Executive.  As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Corporation
should have been made ("Underpayment"), consistent with the calculations
required to be made hereunder.  In the event that the Corporation exhausts its
remedies pursuant to Section 4.5.3, below, and Executive thereafter is required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Corporation to or for the benefit of Executive.
 
4.5.3 Claims.  Executive shall notify the Corporation in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Corporation of a Gross-Up Payment.  Such notification shall be given as soon
as practicable but no later than fifteen (15) business days after Executive is
informed in writing of such claim and shall apprise the Corporation of the
nature of such claim and the date on which such claim is requested to be
paid.  Executive shall not pay such claim prior to the expiration of the thirty
(30)-day period following the date on which Executive gives such notice to the
Corporation (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due).  If the Corporation notifies Executive in
writing prior to the expiration of such period that it desires to contest such
claim, Executive shall:  (a) give the Corporation any information reasonably
requested by the Corporation relating to such claim, (b) take such action in
connection with contesting such claim as the Corporation shall reasonably
request in writing from time to time, including, without limitation, accepting
legal representation with respect to such claim by an attorney reasonably
selected by the Corporation, (c) cooperate with the Corporation in good faith in
order effectively to contest such claim, and (d) permit the Corporation to
participate in any proceedings relating to such claim; provided, however, that
the Corporation shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold Executive harmless, on an after-tax basis, for any
Excise Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and
expenses.  Without limiting the foregoing provisions of this Section 4.5.3, the
Corporation shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct Executive to
pay the tax claimed and sue for a refund or contest the claim in any permissible
manner; and Executive agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as the Corporation shall determine; provided further,
however, that if the Corporation directs Executive to pay such claim and sue for
a refund, the Corporation shall (to the extent permitted by law) advance the
amount of such payment to Executive on an interest-free basis and shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax or income tax
 
 

--------------------------------------------------------------------------------


 
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and provided, further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Corporation's control of the contest shall be limited
to issues with respect to which a Gross-Up Payment would be payable hereunder
and Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
 
4.5.4 Refunds.  If, after the receipt by Executive of an amount advanced by the
Corporation pursuant to Section 4.5.3, Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Corporation's
complying with the requirements of said Section 4.5.3) promptly pay to the
Corporation the amount of such refund (together with any interest paid or
credited thereon, after taxes applicable thereto).  If, after the receipt by
Executive of an amount advanced by the Corporation pursuant to Section 4.5.3, a
determination is made that Executive shall not be entitled to any refund with
respect to such claim and the Corporation does not notify Executive in writing
of its intent to contest such denial of refund prior to the expiration of thirty
(30) days after such determination, then such advance shall be forgiven and
shall not be required to be repaid; and the amount of such advance shall offset,
to the extent thereof, the amount of the Gross-Up Payment required to be paid.
 
4.5.5 Timing of Gross-Up Payment.  Subject to the foregoing provisions of this
Section 4.5 that may require earlier payment, any Gross-Up Payment shall be paid
to or for the benefit of Employee by December 31 of the calendar year following
the calendar year in which the Excise Tax is remitted, or, if no Excise Tax is
remitted, by December 31 of the calendar year following the calendar year in
which there is a final and nonappealable settlement or other resolution of an
audit or litigation relating to the Excise Tax.
 
4.6 Non-Exclusivity of Rights.  Nothing in this Agreement shall prevent or limit
Executive's continuing or future participation in any plan, program, policy or
practice provided by the Corporation or its subsidiaries and for which Executive
may qualify, nor shall anything herein limit or otherwise affect such rights as
Executive may have under any other contract or agreement with the Corporation or
its subsidiaries at or subsequent to the Termination Date, which shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement, except as explicitly modified by this Agreement.
 
4.7 No Set-Off or Mitigation.  The Corporation's obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any setoff, counterclaim, recoupment,
defense, or other claim, right or action that the Corporation may have against
Executive or others, except to the extent of the mitigation and setoff
provisions provided for in this Agreement.  In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not Executive obtains
other employment.  The Corporation agrees to pay as incurred, to the full extent
permitted by law, all legal fees and expenses that Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Corporation, Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by Executive about the amount of
any payment pursuant to this Agreement), plus, in each case, interest on any
delayed payment at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code.
 
 

--------------------------------------------------------------------------------


 
 
ARTICLE 5
RESTRICTIVE COVENANTS
 
5.1 Confidential Information.
 
5.1.1 Obligation to Maintain Confidentiality.  Executive acknowledges that, by
reason of Executive's employment by the Corporation, the Executive will have
access to confidential information (collectively, "Confidential Information") of
WellCare, the Corporation and their respective subsidiaries (collectively, the
"WellCare Companies").  Executive acknowledges that such Confidential
Information is a valuable and unique asset of the WellCare Companies and
covenants that, both during and after the Term, Executive will not disclose any
Confidential Information to any Person (except as Executive's duties as a
director, officer or employee of WellCare and the Corporation may require)
without the prior written authorization of the Board.  The obligation of
confidentiality imposed by this Section 5.1 shall not apply to Confidential
Information that otherwise becomes known to the public through no act of
Executive in breach of this Agreement or which is required to be disclosed by
court order, applicable law or regulatory requirements, nor shall it apply to
Executive's disclosure of Confidential Information to his attorneys and advisors
in connection with a dispute between Executive and a WellCare Company.
 
5.1.2 Company Property.  All records, designs, business plans, financial
statements, customer lists, manuals, memoranda, lists, research and development
plans, Intellectual Property and other property delivered to or compiled by
Executive by or on behalf of any WellCare Company or its providers, clients or
customers that pertain to the business of any WellCare Company shall be and
remain the property of such WellCare Company and be subject at all times to its
discretion and control.  Likewise, all correspondence, reports, records, charts,
advertising materials and other similar data pertaining to the business,
activities, research and development, Intellectual Property or future plans of a
WellCare Company that is collected by the Executive shall be delivered promptly
to such WellCare Company without request by it upon termination of Executive's
employment.  For purposes of this Section 5.1.2, "Intellectual Property" shall
mean patents, copyrights, trademarks, trade dress, trade secrets, other such
rights, and any applications therefor.
 
5.2 Inventions.  Executive is hereby retained in a capacity such that
Executive's responsibilities may include the making of technical and managerial
contributions of value to the WellCare Companies.  Executive hereby assigns to
the applicable WellCare Company all rights, title and interest in such
contributions and inventions made or conceived by Executive alone or jointly
with others during the Term that relate to the business of such WellCare
Company.  This assignment shall include (a) the right to file and prosecute
patent applications on such inventions in any and all countries, (b) the patent
applications filed and patents issuing thereon, and (c) the right to obtain
copyright, trademark or trade name
 
 

--------------------------------------------------------------------------------


 
protection for any such work product.  Executive shall promptly and fully
disclose all such contributions and inventions to the Corporation and assist the
Corporation or any other WellCare Company, as the case may be, in obtaining and
protecting the rights therein (including patents thereon), in any and all
countries; provided, however, that said contributions and inventions will be the
property of the applicable WellCare Company, whether or not patented or
registered for copyright, trademark or trade name protection, as the case may
be.  Notwithstanding the foregoing, no WellCare Company shall have any right,
title or interest in any work product or copyrightable work developed outside of
work hours and without the use of any WellCare Company's resources that does not
relate to the business of any WellCare Company and does not result from any work
performed by Executive for any WellCare Company.
 
5.3 Unfair Competition.
 
5.3.1 Scope of Covenant.  Executive agrees that during the Term, and for the
one-year period beginning on the Termination Date, Executive shall not, directly
or indirectly, for himself or on behalf of or in conjunction with any other
Person, without the prior written consent of the Board:
 
(a)  
engage as an officer, director, shareholder, owner, partner, joint venturer, or
in any managerial capacity, whether as an employee, independent contractor,
consultant or advisor (paid or unpaid), or as a sales representative, or
otherwise participate, in each case, in any business that sells, markets, or
provides any benefits or services within any state in which a WellCare Company
is doing business at the time Executive ceases to be employed by the Corporation
that are in direct competition with the benefits or services provided by such
WellCare Company in such state;

 
(b)  
recruit, hire or solicit any employee or former employee of any WellCare Company
or encourage any employee of any WellCare Company to leave such WellCare
Company's employ, unless such former employee has not been employed by the
WellCare Group for a period in excess of six months; provided, however, that the
provisions of this clause (b) shall not apply to any member of Executive's
immediate family;

 
(c)  
call upon any Person who is at the time Executive ceases to be employed by the
Corporation, or who was at any time during the one year period prior to the date
Executive ceases to be employed by the Corporation, a provider, customer or
agent of any WellCare Company for the purpose of soliciting or selling benefits
or services that would violate clause (a) above; or

 
(d)  
request or advise any provider, customer or agent of any WellCare Company to
withdraw, curtail or cancel its business dealings with such WellCare Company;

 
 

--------------------------------------------------------------------------------


 
provided, however, that nothing in this Section 5.3.1 shall be construed to
preclude Executive from making any investment in the securities of any business
enterprise whether or not engaged in competition with any WellCare Company, to
the extent that such securities are actively traded on a national securities
exchange or in the over-the-counter market in the United States or on any
foreign securities exchange, but only if such investment does not exceed two
percent (2%) of the outstanding voting securities of such enterprise, provided
that such permitted activity shall not relieve the Executive from any other
provisions of this Agreement.
 
5.3.2 Reasonableness.  It is agreed by the parties that the foregoing covenants
in this Section 5.3 impose a reasonable restraint on Executive in light of the
activities and business of the WellCare Companies on the date of the execution
of this Agreement and the current plans of the WellCare Companies.  Executive
acknowledges that the covenants in this Section 5.3 shall not prevent Executive
from earning a livelihood upon the termination of employment hereunder, but
merely prevents unfair competition with the WellCare Companies for a limited
period of time.
 
5.3.3 Severability.  The covenants in this Section 5.3 are severable and
separate, and the unenforceability of any specific covenant shall not affect the
provisions of any other covenant.  In the event any court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth herein are unreasonable, then it is the intention of the parties that
such restrictions be enforced to the fullest extent that such court deems
reasonable, and this Agreement shall thereby be reformed.
 
5.3.4 Enforcement by the Corporation not Limited.  All of the covenants in this
Section 5.3 shall be construed as an agreement independent of any other
provision in this Agreement, and the existence of any claim or cause of action
of Executive against any WellCare Company, whether predicated in this Agreement
or otherwise, shall not constitute a defense to the enforcement by the
Corporation or WellCare of such covenants.
 
5.4 Breach of Restrictive Covenants.  The parties agree that a breach or
violation of this Article 5 will result in immediate and irreparable injury and
harm to the innocent party, and that such innocent party shall have, in addition
to any and all remedies of law and other consequences under this Agreement, the
right to seek an injunction, specific performance or other equitable relief to
prevent the violation of the obligations hereunder.
 
 
ARTICLE 6
ARBITRATION
 
 
6.1 General.  Except for an action for equitable relief that is permitted to be
sought pursuant to Section 5.4, any controversy, dispute, or claim between the
parties to this Agreement, including any claim arising out of, in connection
with, or in relation to the formation, interpretation, performance or breach of
this Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this Article 6 and the then most applicable rules
of the American Arbitration Association.  Judgment upon any award rendered by
the arbitrator may be entered by any state or federal court having jurisdiction
thereof.  Such arbitration shall be administered by the American Arbitration
 

--------------------------------------------------------------------------------


 
Association. Arbitration shall be the exclusive remedy for determining any such
dispute, regardless of its nature.  Notwithstanding the foregoing, either party
may in an appropriate matter apply to a court for provisional relief, including
a temporary restraining order or a preliminary injunction, on the ground that
the award to which the applicant may be entitled in arbitration may be rendered
ineffectual without provisional relief.  Unless mutually agreed by the parties
otherwise, any arbitration shall take place in Tampa, Florida.
 
6.2 Selection of Arbitrator.  In the event the parties are unable to agree upon
an arbitrator, the parties shall select a single arbitrator from a list of nine
arbitrators drawn by the parties at random from the "Independent" (or "Gold
Card") list of retired judges or, at the option of Executive, from a list of
nine persons (which shall be retired judges or corporate or litigation attorneys
experienced in executive employment agreements) provided by the office of the
American Arbitration Association having jurisdiction over Tampa, Florida.  If
the parties are unable to agree upon an arbitrator from the list so drawn, then
the parties shall each strike names alternately from the list, with the first to
strike being determined by lot.  After each party has used four strikes, the
remaining name on the list shall be the arbitrator.  If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.
 
6.3 Applicability of Arbitration; Remedial Authority.  This agreement to resolve
any disputes by binding arbitration shall extend to claims against any parent,
subsidiary or affiliate of each party, and, when acting within such capacity,
any officer, director, stockholder, employee or agent of each party, or of any
of the above, and shall apply as well to claims arising out of state and federal
statutes and local ordinances as well as to claims arising under the common
law.  In the event of a dispute subject to this paragraph the parties shall be
entitled to reasonable discovery subject to the discretion of the
arbitrator.  The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute.  The arbitrator shall, upon an appropriate
motion, dismiss any claim without an evidentiary hearing if the party bringing
the motion establishes that he or it would be entitled to summary judgment if
the matter had been pursued in court litigation.  In the event of a conflict
between the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.
 
6.4 Fees and Costs.  Any filing or administrative fees shall be borne initially
by the party requesting arbitration.  The Corporation shall be responsible for
the costs and fees of the arbitration.  Notwithstanding the foregoing, the
prevailing party in such arbitration, as determined by the arbitrator, and in
any enforcement or other court proceedings, shall be entitled, to the extent
permitted by law, to reimbursement from the other party for all of the
prevailing party's costs (including but not limited to the arbitrator's
compensation), expenses, and attorneys' fees.
 
6.5 Award Final and Binding.  The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties.  If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary
 

--------------------------------------------------------------------------------


 
to carry out its provisions to the greatest extent possible and to insure that
the resolution of all conflicts between the parties, including those arising out
of statutory claims, shall be resolved by neutral, binding arbitration.  If a
court should find that the arbitration provisions of this Agreement are not
absolutely binding, then the parties intend any arbitration decision and award
to be fully admissible in evidence in any subsequent action, given great weight
by any finder of fact, and treated as determinative to the maximum extent
permitted by law.
 
 
ARTICLE 7
MISCELLANEOUS
 
 
7.1 Amendments.  The provisions of this Agreement may not be waived, altered,
amended or repealed in whole or in part except by the signed written consent of
the parties sought to be bound by such waiver, alteration, amendment or repeal.
 
7.2 Entire Agreement.  This Agreement and any agreements pertaining to the
Incentive Awards constitute the total and complete agreement of the parties with
respect to the subject matter hereof and thereof and supersede all prior and
contemporaneous understandings and agreements heretofore made, and there are no
other representations, understandings or agreements.
 
7.3 Counterparts.  This Agreement may be executed in one of more counterparts,
each of which shall be deemed and original, but all of which shall together
constitute one and the same instrument.
 
7.4 Severability.  Each term, covenant, condition or provision of this Agreement
shall be viewed as separate and distinct, and in the event that any such term,
covenant, condition or provision shall be deemed by an arbitrator or a court of
competent jurisdiction to be invalid or unenforceable, the court or arbitrator
finding such invalidity or unenforceability shall modify or reform this
Agreement to give as much effect as possible to the terms and provisions of this
Agreement.  Any term or provision which cannot be so modified or reformed shall
be deleted and the remaining terms and provisions shall continue in full force
and effect.
 
7.5 Waiver or Delay.  The failure or delay on the part of the Corporation or
Executive to exercise any right or remedy, power or privilege hereunder shall
not operate as a waiver thereof.  A waiver, to be effective, must be in writing
and signed by the party making the waiver.  A written waiver of default shall
not operate as a waiver of any other default or of the same type of default on a
future occasion.
 
7.6 Successors and Assigns.  This Agreement shall be binding on and shall inure
to the benefit of the parties to it and their respective heirs, legal
representatives, successors and assigns, except as otherwise provided
herein.  Neither this Agreement nor any of the rights, benefits, obligations or
duties hereunder may be assigned or transferred by Executive except by operation
of law.  Without the prior written consent of Executive, this Agreement shall
not be assigned by the Corporation.  The Corporation will require any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Corporation to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Corporation would be required to perform if no such
succession had taken place.
 

--------------------------------------------------------------------------------


 
 
7.7 Necessary Acts.  Each party to this Agreement shall perform any further acts
and execute and deliver any additional agreements, assignments or documents that
may be reasonably necessary to carry out the provisions or to effectuate the
purpose of this Agreement.
 
7.8 Governing Law. This Agreement shall be governed by and interpreted,
construed and enforced in accordance with the laws of the State of Delaware.
 
7.9 Notices.  All notices, requests, demands and other communications to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given on the date of service, if personally served on the party to whom
notice is to be given, or 48 hours after mailing, if mailed to the party to whom
notice is to be given by certified or registered mail, return receipt requested,
postage prepaid, and properly addressed to the party at his address set forth as
follows or any other address that any party may designate by written notice to
the other parties:
 

 To Executive:      Heath Schiesser    On file with the Corporation          To
WellCare or the Corporation:  WellCare Health Plans, Inc.    8735 Henderson Road
   Renaissance Two    Tampa, FL 33634    Attn: General Counsel  
 Facsimile:  (813) 290-6210

     

7.10 Headings and Captions.  The headings and captions used herein are solely
for the purpose of reference only and are not to be considered as construing or
interpreting the provisions of this Agreement.
 
7.11 Construction.  All terms and definitions contained herein shall be
construed in such a manner that shall give effect to the fullest extent possible
to the express or implied intent of the parties hereby.
 
7.12 Counsel.  Executive has been advised by the Corporation that he should
consider seeking the advice of counsel in connection with the execution of this
Agreement and Executive has had an opportunity to do so. Executive has read and
understands this Agreement, and has sought the advice of counsel to the extent
he has determined appropriate.  The Corporation shall reimburse Executive for
the reasonable fees and expenses of Executive's counsel(s) in connection with
the preparation, negotiation, execution and delivery of this Agreement.
 
7.13 Withholding of Compensation.  Executive hereby agrees that the Corporation
may deduct and withhold from the compensation or other amounts payable to
Executive
 
 

--------------------------------------------------------------------------------


 
hereunder or otherwise in connection with Executive's employment any amounts
required to be deducted and withheld by the Corporation under the provisions of
any applicable Federal, state and local statute, law, regulation, ordinance or
order.
 
[Remainder of Page Intentionally Left Blank]
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the Effective Date.
 

 
WELLCARE
 
                                                                                                                
WELLCARE HEALTH PLANS, INC.   By: /s/ Neal Moszkowski    
                                                                                          
Name: Neal Moszkowski
                                                                                                               
Title: Chairman, Compensation Committee
                                                                                                               
   
                                                                                                               
CORPORATION
 
                                                                                                             
COMPREHENSIVE HEALTH MANAGEMENT, INC.   By:   /s/  Neal Moszkowski        Name: 
Neal Moszkowski
                                                                                                               
Title: Duly Authorized
                                                                                                              
   
                                                                                                               
 EXECUTIVE
 
                                                                                                                
   /s/  Heath Schiesser  
                                                                                                               
 Heath Schiesser

 
 

--------------------------------------------------------------------------------



EXHIBIT A
 
WAIVER AND RELEASE AGREEMENT
 
            THIS WAIVER AND RELEASE AGREEMENT(this "Release")is entered into as
of [TO BE DETERMINED AT TERMINATION OF EMPLOYMENT](the "Effective Date"), by
Heath Schiesser (the "Executive") in consideration of severance pay and
benefits (the "Severance Payment") provided to the Executive by Comprehensive
Health Management, Inc., a Florida corporation (the "Corporation"), pursuant to
clauses (b) and (d) of Section 4.3.2 of the Employment Agreement by and between
the Corporation and the Executive (the "Employment Agreement").
 
 
1.            Waiver and Release.  Subject to the last sentence of the first
paragraph of this Section 1, the Executive, on his own behalf and on behalf of
his heirs, executors, administrators, attorneys and assigns, hereby
unconditionally and irrevocably releases, waives and forever discharges the
Corporation and each of its affiliates, parents, successors, predecessors, and
the subsidiaries, directors, owners, members, shareholders, officers, agents,
and employees of the Corporation and its affiliates, parents, successors,
predecessors, and subsidiaries (collectively, all of the foregoing are referred
to as the "Employer"), from any and all causes of action, claims and damages,
including attorneys'fees, whether known or unknown, foreseen or unforeseen,
presently asserted or otherwise arising through the date of his signing of this
Release, concerning his employment or separation from employment.  Subject to
the last sentence of the first paragraph of this Section 1, this Release
includes, but is not limited to, any payments, benefits or damages arising under
any federal law (including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Employee Retirement
Income Security Act of 1974, the Americans with Disabilities Act, Executive
Order 11246, the Family and Medical Leave Act, and the Worker Adjustment and
Retraining Notification Act, each as amended);any claim arising under any state
or local laws, ordinances or regulations (including, but not limited to, any
state or local laws, ordinances or regulations requiring that advance notice be
given of certain workforce reductions); and any claim arising under any common
law principle or public policy, including, but not limited to, all suits in tort
or contract, such as wrongful termination, defamation, emotional distress,
invasion of privacy or loss of consortium. Notwithstanding any other provision
of this Release to the contrary, this Release does not encompass, and Executive
does not release, waive or discharge, the obligations of WellCare and/or the
Corporation (a) to make the payments and provide the other benefits contemplated
by the Employment Agreement, or (b) under any restricted stock agreement, option
agreement or other agreement pertaining to Executive's equity ownership, or (c)
under any indemnification or similar agreement with Executive.
 
            The Executive understands that by signing this Release, he is not
waiving any claims or administrative charges which cannot be waived by law.  He
is waiving, however, any right to monetary recovery or individual relief should
any federal, state or local agency (including the Equal Employment Opportunity
Commission) pursue any claim on his behalf arising out of or related to his
employment with and/or separation from employment with the Corporation.
 
 

--------------------------------------------------------------------------------


 
            The Executive further agrees without any reservation whatsoever,
never to sue the Employer or become a party to a lawsuit on the basis of any and
all claims of any type lawfully and validly released in this Release.
 
2.            Acknowledgments.  The Executive is signing this Release knowingly
and voluntarily.  He acknowledges that:
 
 
 
(a)
He is hereby advised in writing toconsult an attorney before signing this
Release Agreement;

 
 
 
(b)
He has relied solely on his own judgment and/or that of his  attorney regarding
the consideration for and the terms of this Release and is signing this Release
Agreement knowingly and voluntarily of his own free will;

 
 
 
(c)
He is not entitled to the Severance Payment unless he agrees to and honors the
terms of this Release;

 
 
 
(d)
He has been given at least twenty-one (21) calendar days to consider this
Release, or he or she expressly waives his right to have at least twenty-one
(21) days to consider this Release;

 
 
 
(e)
He may revoke this Release within seven (7) calendar days after signing it by
submitting a written notice of revocation to the Employer.  He further
understands that this Release is not effective or enforceable until after the
seven (7) day period of revocation has expired without revocation, and that if
he or she revokes this Release within the seven (7) day revocation period, he
will not receive the Severance Payment;

 
 
 
(f)
He has read and understands the Release and further understands that, subject to
the limitations contained herein, it includes a general release of any and all
known and unknown, foreseen or unforeseen claims presently asserted or otherwise
arising through the date of his signing of this Release that he may have against
the Employer; and

 
 
 
(g)
No statements made or conduct by the Employer has in any way coerced or unduly
influenced him or her to execute this Release.

 
3.            No Admission of Liability.  This Release does not constitute an
admission of liability or wrongdoing on the part of the Employer, the Employer
does not admit there has been any wrongdoing whatsoever against the Executive,
and the Employer expressly denies that any wrongdoing has occurred.
 

--------------------------------------------------------------------------------


 
4.            Entire Agreement.  There are no other agreements of any nature
between the Employer and the Executive with respect to the matters discussed in
this Release Agreement, except as expressly stated herein, and in signing this
Release, the Executive is not relying on any agreements or representations,
except those expressly contained in this Release.
 
5.            Execution.  It is not necessary that the Employer sign this
Release following the Executive's full and complete execution of it for it to
become fully effective and enforceable.
 
6.            Severability.  If any provision of this Release is found, held or
deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Release shall continue in full force and effect.
 
7.            Governing Law.  This Release shall be governed by the laws of the
State of Florida, excluding the choice of law rules thereof.
 
8.            Headings.  Section and subsection headings contained in this
Release are inserted for the convenience of reference only.  Section and
subsection headings shall not be deemed to be a part of this Release for any
purpose, and they shall not in any way define or affect the meaning,
construction or scope of any of the provisions hereof.
 
IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first herein above written.
 
 
EXECUTIVE: 
 
_________________________
HEATH SCHIESSER
 
 
 
 
                                                                               

                                                                           